PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Botev et al.
Application No. 16/844,247
Filed: 9 Apr 2020
For: SYSTEM AND METHOD TO IMPROVE DATA YNCHRONIZATION
:
:
:	DECISION ON PETITION
:
:
:
AND INTEGRATION OF HETEROGENEOUS
DATABASES DISTRIBUTED ACROSS
ENTERPRISE AND CLOUD USING
BI-DIRECTIONAL TRANSACTIONAL BUS OF
ASYNCHRONOUS CHANGE DATA SYSTEM


This is a decision on the petition under the unintentional provisions of 37 CFR 1.137(a), filed November 19, 2021, to revive the above-identified application.

The petition is GRANTED.

The application became abandoned for failure to timely file a reply within the meaning of 37 CFR 1.113 to the final Office action of April 7, 2021, which set a shortened statutory period for reply of three months. No extension of time under 37 CFR 1.136(a) was obtained.  Accordingly, the application became abandoned on July 8, 2021.  A Notice of Abandonment was mailed December 9, 2021.

The petition satisfies the requirements of 37 CFR 1.137(a) in that petitioner has supplied (1) the reply in the form of a Request for Continued Examination (RCE), the fee of $1,360.00, and the submission required by 37 CFR 1.114, (2) the petition fee of $2,100.00 and (3) a proper statement of unintentional delay.

The file does not indicate a change of address has been submitted, although the address given on the petition differs from the address of record.  If appropriate, a change of address should be filed in accordance with MPEP 601.03.  A courtesy copy of this decision is being mailed to the address given on the petition; however, the Office will mail all future correspondence solely to the address of record.  

This application is being referred to Technology Center Art Unit 2169 for processing of the RCE and for appropriate action by the Examiner in the normal course of business on the amendment submitted in accordance with 37 CFR 1.114.

Telephone inquiries concerning this decision should be directed to the Jamice Brantley at (571) 272-3814.                                                                                                                                                                                              


Jamice T BrantleyParalegal Specialist, Office of Petitions  


Cc: Todd A. Noah
       One Embarcadero Center, Suite 720
       San Francisco, CA 94111